Citation Nr: 1131479	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for residuals of dislocation of upper bridge.

3.  Entitlement to service connection for speech impediment.

4.  Entitlement to service connection for blisters/calluses on the feet and calves.

5.  Entitlement to service connection for skin fungus, unspecified.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to November 1978.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran accepted an informal hearing conference in lieu of a hearing before RO personnel in February 2008.  

The issues of service connection for a left knee disability and for posttraumatic stress disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided herein have been accomplished.

2.  Left ankle arthritis, degenerative joint disease, was not shown until more than 25 years after discharge from service, and the only medical opinion to address the etiology of the Veteran's degenerative arthritis of the left ankle weighs against the claim.  

3.  Although the Veteran was seen and treated for trauma to the upper bridge in active service, no residual disability was shown in service, and there is no competent and credible evidence of a residual disability post-service, in fact, there is no evidence of subsequent treatment relating to the upper bridge since 1977 in service.

4.  Although the Veteran was seen for evaluation of a speech problem during active service, no disability was shown in service, and there is no competent  and credible evidence that the Veteran has a speech impediment.

5.  Although the Veteran was seen for complaints regarding blisters on his feet on two occasions during active service, no chronic disability manifested by blisters/calluses on the feet and calves was shown in service, and there is no competent and credible evidence that the Veteran currently has blisters/calluses on his feet and calves post service.  

6.  A skin disability or symptoms thereof,  was not shown in service or for many years thereafter, and there is no evidence that even suggests a nexus between any the Veteran's diagnosed skin disabilities, first documented many years after service, and the Veteran's active military service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for residuals of dislocation of upper bridge, unspecified, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a speech impediment are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
4.  The criteria for service connection for blisters/calluses on the feet and calves are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for a skin fungus, unspecified, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, the provisions of 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, December 2005 and January 2006 pre-rating letters provided notice to the Veteran of the evidence and information needed to substantiate the claims for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, a March 2006 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/ Hartman.  The April 2006 RO rating decision reflects the initial adjudication of the claims for service connection decided herein.  Hence, the December 2005, January 2006, and March 2006 letters-which meet all four of Pelegrini's content of notice requirement-also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service medical records, VA medical records, private medical records and the report of an August 2007 VA joints examination.  Also of record and considered in connection with the appeal is the February 2008 RO informal conference report, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

VA did not provide the Veteran with VA examinations in connection with the claims for service connection for residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on the feet and calves, and a skin disability, and the Board finds that examinations were not required.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

Here, there is no competent evidence that the Veteran has either current disabilities pertaining to residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on the feet and calves, to include persistent or recurrent symptoms of a disability.  Thus, without evidence of a current disability, a VA examiner is not warranted.  As to the skin disability, the Board concludes that there is a lack of indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  The Veteran is not service connected for a disability.  Additionally, the first showing of a skin disability was 25 years following service discharge.  The Board finds that such time period does not lend itself to the conclusion that the post service skin disorder is attributable to service.  Because the Veteran does not meet one of the necessary criteria to warrant an examination, VA is not obliged to afford the Veteran examinations in connection with these claims.  See McLendon, 20 Vet. App. at 81-86.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Certain conditions, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claim file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Left ankle disability

Service treatment records show that the Veteran was seen in February 1977 for complaints pertaining to the medial aspect of the left lower leg aggravated by running.  The Veteran denied ankle trauma.  He was found to have point tender to medial aspect of left lower leg approximately four inches above medial malleolus.  The assessment was tenosynovitis and a question of shin splints.  

An October 1978 record reflects that the Veteran twisted his right ankle from playing basketball.  He was assessed with a sprain and put in a soft cast.  A November 1978 record revealed that it had resolved.  

An October 1978 separation physical examination reflects that all of the Veteran's systems were evaluated as clinically normal, to include the lower extremities and spine, other musculoskeletal.  In a contemporaneous self-report of medical history, the Veteran indicated he had swollen or painful joints, skin  disease, and cramps in legs.  He denied arthritis, rheumatism, or bursitis and foot trouble. 

In November 2005, the Veteran submitted a claim for service connection for pain and stiffness in his left ankle from an injury.  

Post service medical evidence consists of an August 2007 VA joints examination report in which the examiner noted he reviewed the claims file.  He stated that the record referred to "Tab A" in February 1977 for ankle treatment had nothing to do with the Veteran's ankle.  He indicates that other service treatment records addressed later injuries to the Veteran's left ankle.  However, the Board notes that the service treatment records the examiner refers to pertain to the Veteran's right ankle, not the left ankle that is on appeal.  The Veteran stated that he has constant mild pain with instability and periodic swelling of the left ankle.  X-rays of the ankle showed arthritis.  The diagnosis was left ankle sprain and the examiner found that the objective data does not support a diagnosis for tendinitis of the ankle.  It was his opinion that the current diagnosis of left ankle arthritis degenerative joint disease is less likely than not related to the treatment for tenosynovitis in the service in February 1977.  His rationale was that the injury in February 1977 was an acute self-limited problem that, in review of the claims file, revealed that it was resolved in less than one week.  The complaint was four inches above the ankle and was referred to as well as a shin splint from running playing basketball.  

In the October 2007 substantive appeal, the Veteran contends that his service treatment records show that his ankle was in a stiff cast.  The Board notes that the service treatment records show that the Veteran's right ankle, not his left ankle currently on appeal, was in a soft cast.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left ankle disability.

Service treatment records fail to show any complaints pertaining to the left ankle, only treatment for the left lower extremity in February 1977, at which time the Veteran denied any ankle trauma.  

Post service, the first evidence that the Veteran had complaints pertaining to the left ankle related to his military service was in his November 2005 claim for VA benefits, despite many earlier VA medical records reflecting complaints and treatment for a variety of unrelated disorders.  Such evidence is a relevant factor for weighing the probative value and reliability of the Veteran's statement.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). The August 2007 VA examination is the first medical evidence of a diagnosed left ankle disability (i.e. left ankle sprain and arthritis degenerative joint disease), more than 25 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's left ankle disability and service weighs against the claim.  In this regard, the August 2007 VA examiner opined that the current diagnosis of left ankle arthritis degenerative joint disease is less likely than not related to the treatment for tenosynovitis in the service in February 1977.   His rationale was that the injury in February 1977 was an acute self-limited problem, that, in review of the claims file, revealed that it was resolved in less than a week.  The complaint was four inches above the ankle and was referred to as well as a shin splint from running playing basketball.  The Board again notes that while the August 2007 VA examiner indicated that other service treatment records addressed later injuries to the Veteran's left ankle, the Board disagrees pointing out that the service treatment records that the VA examiner references pertain to the Veteran's right ankle, not the left ankle that is on appeal.

The Board finds that the August 2007 VA examiners' negative nexus opinion constitutes probative evidence on the medical nexus questions- based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The VA examiner provided a detailed explanation and sufficient basis for his opinion in September 2010. 

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a left ankle disability.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).
 
Furthermore, the Board finds the Veteran's allegations of a left ankle disability in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service treatment records and his physical examinations during service and many years thereafter.

B.  Residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves

As noted above, the initial requirement for establishing a valid claim for service connection consists of evidence of a current disability, and with regard to the Veteran's claimed residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves, this objective criterion has not been met.

In November 1974, the Veteran was seen for blisters on the left foot.  The area was cleaned and treated.  In April 1975, the Veteran was seen for complaints of blisters on plantar area of both feet.  The assessment was infected blisters with "lymphangitis."

In April 1976, the Veteran was seen for evaluation of a speech problem.   

Dental records from February 1977 reflect that the Veteran sustained trauma to his mouth, dislodging #7-#9 "max fx" bridge.  X-ray was negative.  An August 1977 dental record notes that the Veteran was seen for rebridge of #7-#9 and final insertion.  Subsequent dental records are negative for complaints, treatment, finds regarding the #7-#9 bridge.  

An October 1978 separation physical examination reflects that all of the Veteran's systems were evaluated as clinically normal.  In a Report of Medical History completed by the Veteran at that time, he specifically denied stuttering or stammering habitually.  He also denied ever having or having then severe tooth or gum trouble or foot trouble.  

VA medical records from the VA medical center (VAMC) in Augusta, Georgia, dated from January 1988 to December 1995 are negative for complaints, evaluation, treatment or diagnosis of any of the claimed disabilities.

A January 2003 VA mental health history and physical record reflects that the Veteran reported no adult illnesses.  Physical examination revealed that the Veteran was well nourished in no acute distress.  Teeth were in good repair.  

An August 2004 VA medical record reflects that the Veteran was seen at the dental center.  The record was negative for complaints, findings or diagnosis of residuals of dislocation of upper bridge.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claims for service connection for residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves.

Although the Veteran was treated on two occasions during service for blisters on his feet (the left in 1974 and both feet in 1975), subsequent service treatment records are negative for additional complaints, findings, manifestations, or diagnosis pertaining to the Veteran's feet, to include the absence of blisters/calluses.  In addition, the Veteran's separation examination was negative for any findings pertaining to the feet or calves.

With regard to dislocation of the upper bridge, while the Veteran was seen in February 1977 after the Veteran sustained trauma to his mouth, dislodging his upper bridge, x-ray were negative.  In addition, in August 1977, the Veteran was seen for rebridge of #7-#9 and final insertion.  Subsequent dental records are negative for complaints, treatment, finds regarding the upper bridge.  The Veteran's separation examination was negative for any findings pertaining to the Veteran's teeth and upper bridge.

Pertaining to the Veteran's speech impediment, service treatment records show that the Veteran was seen on one occasion for speech evaluation, with no indication that the Veteran was actually found to have a speech impediment.  Subsequent service treatment records are negative for any complaints, findings, manifestations, or diagnosis pertaining to the Veteran's speech.  In addition, the Veteran's separation examination was negative for any findings pertaining to his speech. 

Significantly, post service medical evidence, to include private and VA medical records are negative for complaints, findings, treatment, or diagnosis of any residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves.  In this case, the medical evidence fails to establish, or even suggest, that the Veteran has any residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such evidence.  When addressing these disabilities, the Veteran is talking about what occurred in service as opposed to whether he has current disabilities.  Thus, his own statements do not provide evidence of a current disability.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant appeal, the claims for service connection for residuals of dislocation of upper bridge, speech impediment, and blisters/calluses on feet and calves must be denied because the first essential criterion for the grant of service connection-competent evidence of each disability for which service connection is sought-is not met.

C.  Skin fungus

Service treatment records are negative for complaints, findings, or diagnosis of a skin disorder in service and separation examination reflects that the Veteran's skin was evaluated as clinically normal, despite the Veteran's contemporaneous self-report of skin disease.

A November 2001 VA mental health history and physical record from the Columbia VAMC reflects that the Veteran complained of a "rash" on right knee and foot.  Physical examination revealed that the Veteran's skin was anicteric, no rashes, and no bruises.  There was hyperpigmentation of the right knee and foot.  

A January 2003 VA mental health history and physical record reflects that the Veteran reported no adult illnesses.   Physical examination revealed that the skin was anicteric, no rashes, and no bruises.  

A July 2004 VA medical record notes that the Veteran had a fungal rash on the left posterior shoulder.  The diagnosis was "POS PPD," cerumen impaction.  

An April 2006 VA emergency room record reflects that the Veteran was seen by a nurse for complaints of a rash on his chest to the upper back.  The areas hurt and also itched.   He had these symptoms for one week.  The assessment was red areas with blisters noted on left side of chest and left side of back.  The areas itched and were also painful.  The Veteran left prior to a medical examination.  It was noted that he was to return the following day, but no record exists of his return.

A May 2007 VA medical record notes that the Veteran has atopic dermatitis of his neck posteriorly where he has a fine maculopapular exanthem on inspection and has some pruritis in affected area.  

A May 2008 VA medical record notes that atopic dermatitis has been present for the long term.   

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a skin disability.

Initially, the Board notes that the service treatment records are negative for complaints, treatment, or diagnosis of a skin disorder in service.

Post-service medical evidence reflect that the Veteran was first evaluated for complaints of a "rash" on the right knee and foot in November 2001.  However, physical examination revealed that the Veteran's skin was anicteric, no rashes, and no bruises.  There was hyperpigmentation of the right knee and foot.  In July 2004, a VA medical record documented that the Veteran had a fungal rash on the left posterior shoulder and in May 2007, a VA medical record revealed that the Veteran had atopic dermatitis of his neck posteriorly and some pruritis in the affected area.  

The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection, in this case, more than 22 years post discharge.  See Maxson, 230 F.3d at 1333.

Additionally, there is no competent medical evidence or opinion that any of the  diagnosed skin disorders are related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for skin fungus, unspecified.

D.  All disabilities

In addition to the medical evidence, the Board has considered the Veteran's assertions and those by his representative, on his behalf; however, this evidence does not provide any basis for allowance of any of the claims discussed above.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, and his own symptoms.  However, medical questions of diagnosis and a medical relationship to service are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137- 38 (1994).  As a layman without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (persuasive) opinion on such medical matters, to include current diagnosis and relationship to service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, his own assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claims for service connection for a left ankle disability, residuals of dislocation of upper bridge, skin fungus, speech impediment, and blisters/calluses on feet and calves must each be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim decided herein, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for residuals of dislocation of upper bridge is denied.

Service connection for speech impediment is denied.

Service connection for blisters/calluses on the feet and calves is denied.

Service connection for skin fungus, unspecified, is denied.


REMAND

With regard to the Veteran's claim for service connection for a left knee disability, the Veteran's July 1974 entrance physical examination report is negative for complaints, findings, or diagnosis of any disability.  In a contemporaneous self-report of medical history, the Veteran indicated that he strained his knee at age twelve.  The Board notes that during service the Veteran was seen on several occasions for treatment of his left knee.  In October 1974, he injured his left knee while playing football.  He stated that he previously injured his knee four years earlier and was diagnosed by a physician as bilateral strain.  The impression was strain.  He was seen later that same month for an orthopedic consultation regarding pain in his left knee. The Veteran again stated that he had left and right knee pain for several years made worse by running and heavy exercise.  X-ray changes were consistent with Osgood-Schlatter's disease.  In December 1974, the Veteran was in a cylinder cast for diagnosed left knee Osgood-Schlatter's disease.  A January 1977 service treatment record notes that the Veteran was again seen for complaints of left knee pain.  Orthopedic consultation revealed tender tibial "tuberosity."  An x-ray revealed "ossiiles" in patella tendon. An October 1978 separation physical examination reflects that all of the Veteran's systems were evaluated as clinically normal.  In a contemporaneous self-report of medical history, the Veteran indicated he had swollen or painful joints. 

Post-service, a January 2003 VA mental health history and physical record reflects that the Veteran complained of joint pain in his knees.  A May 2008 VA medical record reflects that the Veteran's chief concern was degenerative joint disease.  It was noted that arthralgias had been present in scattered areas long term.  The Veteran was found to have arthralgias in both knees.  

VA will provide a medical examination when there is insufficient competent medical evidence on file for VA to make a decision on the claim and: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been provided a VA medical examination in connection with his claim for service connection for a left knee disability and in light of the above evidence of in service injuries, treatment and diagnosis of Osgood-Schlatter's disease of the left knee, along with the current diagnosis of arthralgias, the Board finds that a VA examination is warranted to determine the nature and etiology of any current left knee disability.   

In addition, the Veteran claims that service connection for posttraumatic stress disorder is warranted as he incurred the claimed disability as the result of in-service harassment from a speech impediment and/or from witnessing someone die after impacting the ground from a paratrooper jump for jungle training.

VA very recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5).

While effective on July 13, 2010, this final rule applies to an application for service connection for posttraumatic stress disorder that was appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date.

In this case, it does not appear that the notification provided to the Veteran regarding his psychiatric claim has informed him of what he needed to provide to VA for his harassment stressors.  This should be accomplished upon remand.

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should send corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification for claims of posttraumatic stress disorder, based upon allegations of in-service personal assault, as outlined by the liberalizing regulations now set forth in 38 C.F.R. § 3.304(f)(3) (2010).

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any current left knee disability. The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. 

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left knee disability is related to the Veteran's active service.  The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran has Osgood-Schlatter's disease that was incurred while in service or, if it pre-existed his service, was aggravated (permanently increased in severity beyond the natural progress of the disease) during service.  If the Veteran's left knee disability is more likely attributable to factors unrelated to his military service, the examiner should specifically so state.

3.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for service connection for a left knee disability and for posttraumatic stress disorder remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


